Citation Nr: 1744335	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  09-40 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected vascular headaches. 

2.  Entitlement to service connection for coronary artery disease with status post-myocardial infarction (heart disorder).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to November 1993.

These matters were initially before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied the Veteran's claims of service connection for hypertension and coronary artery disease.  In May 2011, the Board issued a decision that upheld that decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2011 Joint Motion for Remand, the Court vacated in part a May 2011 Board decision denying entitlement to service connection for hypertension and coronary artery disease.  In order to comply with the Court's order, the Board then remanded these matters to obtain a VA examination and opinion to address whether the Veteran's hypertension was secondary (either caused or aggravated by) his service-connected vascular headache disorder, and to make a determination on the heart condition claim that is inextricably intertwined with the hypertension claim.  See June 2012 Board remand.


FINDINGS OF FACT

1. The evidence of record does not establish that the Veteran's hypertension was incurred in or caused by his service, nor does the evidence of record establish that the Veteran's hypertension was caused or aggravated by his service-connected vascular headache disorder.

2. The evidence of record does not establish that the Veteran's coronary artery disease with status post-myocardial infarction (heart disorder) was incurred in or caused by his service.



CONCLUSIONS OF LAW

1. The evidence of record does not meet the criteria to establish service connection for hypertension, to include as secondary to the Veteran's service-connected vascular headache disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The evidence of record does not meet the criteria to establish service connection for coronary artery disease with status post-myocardial infarction (heart disorder).  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, required notice was provided by letters in March 2008, July 2008, and August 2012.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been associated with the claims file.  Where the Veteran has advised VA of the existence of non-VA treatment records and authorized VA to obtain them, VA has either obtained them or made the required efforts to do so.

The Veteran was also provided with VA examinations in December 2009 and August 2014, and an addendum opinion in August 2016.  With regard to the December 2009 VA examination, this examination was determined to be inadequate because it did not address all the theories of entitlement raised by the Veteran or by the record.  See June 2012 Board remand.  However, the Board finds that this examination adequately addresses the theories of entitlement that were considered by the examiner in this examination.  With respect to the August 2014 VA examination and subsequent opinion, the Board finds that the examination and medical opinion are adequate because they were based on a review of the Veteran's claims file; an in-person examination of the Veteran, including a history elicited from the Veteran; and provide the necessary information to guide the Board's decision regarding service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his attorney has raised any issues with the adequacy of the August 2014 examination and August 2016 addendum opinion.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if they manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time of service.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Hypertension

VA regulations define hypertension as diastolic blood pressure predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm, and requires a diagnosis to be confirmed by taking readings two or more times on three different days..  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  The August 2014 VA examination also recited the diagnostic criteria used to identify patients with hypertension.  According to these criteria, patients are classified into the following categories when based on the average of two or more properly measured blood pressure readings at each of two or more visits after an initial screen.  Normal blood pressure consists of systolic less than 120 mmHg and diastolic less than 80 mmHg; prehypertension consists of a systolic reading of at least 120 mmHg but no more than 139 mmHg or a diastolic reading of at least 80 mmHg but no more than 89 mmHg; stage 1 Hypertension consists of systolic readings of at least 140 mmHg but no more than 159 mmHg or diastolic readings of at least 90 mmHg but no greater than 99 mmHg; and stage 2 hypertension consists of systolic readings greater than or equal to 160 mmHg or diastolic readings greater than or equal to 100 mmHg.

The Veteran's blood pressure was measured many times in service.  His systolic blood pressure was never measured to be over 140 mmHg.  However, on several occasions, the Veteran's diastolic blood pressure readings were in the hypertensive range.  In March 1985, the Veteran's blood pressure was 130/98.  In July 1985, the Veteran's blood pressure was recorded as 130/90.  In October 1986, his blood pressure was recorded as 120/90.  In March 1987, the Veteran's blood pressure was recorded as 134/94.  In August 1993, the Veteran's blood pressure was recorded as 132/90.  Notably, all of these readings are associated with incidents where the Veteran was reporting for medical treatment due to pain.  In most instances, these visits were associated with headache pain, with the exception of August 1993, when the Veteran reported for treatment in the wake of a wrist injury.

At many other treatment visits during the Veteran's period of service, the Veteran's readings were below the hypertensive range.  For instance, the Veteran's blood pressure was noted to be 110/70, 120/80, and 124/84 (and characterized as within normal limits), according to records of treatment from February 1987, October 1987, November 1991, respectively.  Additionally, at the time of the Veteran's retirement physical, the Veteran's blood pressure was recorded as 113/78, and the Veteran indicated that he did not have a history of high blood pressure on the accompanying report of medical history.

There are no records of treatment, diagnosis, or symptoms related to high blood pressure or hypertension for the next fourteen years in the record.
The Veteran's blood pressure readings from December 2007 from reports of treatment outside the VA system establish that his blood pressure was being consistently recorded in the hypertension range at that time, and his non-VA treatment records from January 2008 affirmatively establish that the Veteran had been diagnosed with hypertension.

At the December 2009 VA examination, the examiner opined that the Veteran's hypertension was less likely than not (less than a 50 percent probability) incurred in or caused by the Veteran's service.  The examiner explained:

"There is evidence of isolated elevated blood pressures in the military but most of these were associated with other medical problems that will cause a transient elevation in the blood pressure like headache or other painful conditions.  The blood pressure at separation from the service was normal and 'no' was checked for the question of high blood pressure. The veteran did not meet diagnostic criteria for essential hypertension during military service. There is not adequate medical evidence available to say that it is at least as likely as not the essential hypertension had its initial onset during time in the military."

At the August 2014 VA examination, the Veteran's diagnosis of hypertension was confirmed, and the Veteran indicated that he had a family history of hypertension.  The examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's hypertension was incurred in or caused by his service.  The examiner explained that there is no documentable evidence in his medical records that the [V]eteran was ever diagnosed with hypertension while in service, nor did he meet the criteria to establish a diagnosis of hypertension. In service, the Veteran  "had transient elevations of blood pressure due to pain associated with his headaches (which is a normal physiologic response to increased pain anywhere in the body), but they returned to normal over time. Also, on his retirement physical, his blood pressure was normal and the Veteran himself checked no to high blood pressure."  The examiner also opined that the Veteran's hypertension was more likely the result of lifestyle choices and his family history for this condition.
The August 2014 VA examiner also addressed the question of the relationship between the Veteran's vascular headache condition and his hypertension.  The examiner concluded that it was less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's vascular headache disorder.  The examiner explained that there was "no evidence of record documenting a sustained elevation of blood pressure requiring intervention and treatment.  In fact, he was seen for headaches at times with documented normal blood pressures.  His blood pressure elevations were transient and a normal physiological response to pain.  More than likely his current diagnosis of hypertension is secondary to his lifestyle choices and positive family history of hypertension."

In August 2016, VA sought an addendum opinion to clarify whether the Veteran's hypertension was aggravated beyond its normal progression by the Veteran's headache disorder.  This opinion came from a medical doctor who co-signed the report of the August 2014 examination report.  This co-signer stated "the hypertension was clearly not permanently aggravated beyond its expected natural progression by the headaches.  There isn't objective evidence that would suggest this at all."

Based on this evidence, the Board finds that the evidence of record weighs against a finding that the Veteran's hypertension was incurred in or caused by his service.  As previously noted, the Veteran did not meet the diagnostic criteria during his service.  While the Veteran did, at times, have what VA examiners have described as transient increases in his blood pressure, the examiners also explained that these incidents of increased blood pressure secondary to pain the Veteran was experiencing during these episodes.  When the Veteran was not in pain, and sometimes when he was, his blood pressure returned to a more normal level.

In his notice of disagreement, the Veteran's attorney argues that the Veteran's blood pressure reading from August 1993, which has a diastolic reading in the hypertensive range, indicates that the Veteran's blood pressure reached the hypertensive range even when he was not in distress.  The representative makes this argument based on the fact that the Veteran's asserted low heart rate indicates that the Veteran was not in pain at the time of this reading.  However, the August 1993 treatment record was a record of treatment for a wrist injury.  Thus, there is at least some evidence indicating that the Veteran may have been, at least uncomfortable, at the time that the blood pressure reading was taken.  However, even accepting the representative's position that this single reading indicates a blood pressure reading in the hypertensive range at a time when the Veteran was not in pain, a single reading in the hypertensive range is not sufficient to establish hypertension.  Furthermore, there is evidence that the Veteran's blood pressure was not predominantly in the hypertensive ranges at that time.  His blood pressure was checked again in November 1993, at the time of the Veteran's retirement physical, and recorded well within the ranges considered normal blood pressure according the diagnostic criteria that the August 2014 VA examiner explained that physicians use to identify patients with hypertension.

Consequently, the Board finds that the Veteran's hypertension was not incurred in or caused by service because there is insufficient evidence to establish a nexus between the Veteran's hypertension and his service by a preponderance of the evidence.  Hickson v. West, 12 Vet. App. 247 (1999).

The Board has also considered the applicability of the presumption for chronic diseases.  38 C.F.R. §§ 3.307(a)(3).  This presumption is available where hypertension manifests to a compensable degree within one year of separation from service, or where the record demonstrates a continuity of symptoms after discharge.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  However, the Board finds that the evidence of record does not establish the onset of hypertension during service, within one year after the Veteran left active service, or a continuity of symptoms between his service or the presumptive period and his eventual diagnosis of hypertension.  The Veteran's medical records do not establish a diagnosis, treatment, or symptoms of hypertension until 2007, 14 years after the Veteran's service ended.

The Board also finds that the Veteran's condition was not proximately due to or the result of the Veteran's vascular headache disorder.  The August 2014 VA examiner explained that the medical evidence demonstrated that it was less likely than not that the Veteran's headache disorder led to a permanent elevation of the Veteran's blood pressure.  The examiner noted that the Veteran was sometimes seen for his headaches without a corresponding increase in his blood pressure and that the Veteran's blood pressure would return to normal levels after the pain subsided.  Consequently, the Board finds that it is not at least as likely as not (less than a 50 percent probability) that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected headache condition for those reasons.  38 C.F.R. § 3.310.

Finally, the Board has also considered whether the Veteran's hypertension has been aggravated by the Veteran's service-connected headache disorder.  However, the August 2016 opinion states that it is clearly not the case that the Veteran's hypertension has been permanently aggravated beyond its expected natural progression.  The August 2016 VA opinion stated that the record did not contain objective medical evidence to support such a theory.  Consequently, the Board finds that the evidence has not established a nexus between any aggravation of the Veteran's hypertension and his headache condition by a preponderance of the evidence.   Allen v. Brown, 7 Vet. App. 439 (1995).

For the reasons set forth above, the Board finds that the evidence of record is against a finding that the Veteran's hypertension was incurred in or caused by his service, to include as secondary to his service-connected headache disorder.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Heart Disorder

Service connection for the Veteran's heart condition was denied by the Board in the May 2011 Board decision.  The Joint Motion for Remand only vacated the Board's original May 2011 decision because the question of service connection for a heart condition was inextricably intertwined with the question of service connection for hypertension.  The Board observes that no additional evidence regarding a nexus between the Veteran's heart condition and his service was received by VA in the intervening time.

The record indicates that the Veteran did not have symptoms, treatment, or a diagnosis for a heart condition prior to 2007.  No complaints, treatment or diagnosis of a heart condition is present in the Veteran's service treatment records.  The service treatment records also contain the report of a November 1993 examination prior to separation that shows the Veteran's heart and vascular system were evaluated as normal.  On the associated medical history report, the Veteran indicated that he did not have a heart condition.

The first post-service medical evidence of any heart problems comes in December 2007, more than a decade after separation from service.  Treatment records from the Ireland Army Hospital at that time show that the Veteran presented at emergency medical care with complaints of chest pain.  An electrocardiograph test revealed abnormal results and the treating physician felt the x-ray film contained findings consistent with acute chamber enlargement that suggested an acute myocardial infarction.  The Veteran was transferred to the Jewish Hospital for further evaluation and treatment, including the placement of a stent.  See Ireland Army Hospital records dated December 2007 and January 2008.  Subsequent treatment records show that the Veteran was diagnosed with, and treated for, coronary artery disease and hypertension.  None of these treatment records contains any medical statement regarding the etiology of the Veteran's disorders.

At the December 2009 VA examination, and based on the findings from the examination and the medical records, the examiner diagnosed the Veteran with coronary artery disease with history of myocardial infarction and stent placement.  The examiner opined that the Veteran's heart condition was less likely than not (less than 50 percent probability) related to the Veteran's service.  The examiner explained "[i]t is at least as likely as not the [coronary artery disease] is in part related to the hypertension along with the other risk factors of hyperlipidemia and tobacco use.  Hypertension is a well known risk factor for the development of coronary disease as are the other risk factors.  It appears likely the [coronary artery disease] is a result of these multiple risk factors acting together."
After a review of the record, the Board finds that the preponderance of the medical evidence is against the Veteran's claims for entitlement to service connection for a heart disorder.  There is no medical evidence that shows the Veteran's heart disorder existed during his period of service.  Further, the post-service records show that the earliest diagnosis of coronary artery disease is not until 2007, more than a decade beyond the one year presumptive period for coronary artery disease.  38 C.F.R. §§ 3.307, 3.309.  With no medical evidence showing the Veteran had any treatment for heart problems prior to 2007, there is no basis to show service connected on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The large evidentiary gap between the Veteran's active service (ending in 1993) and the earliest objective medical evidence of any heart problems (in 2007) also goes against the Veteran's claim on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

No competent medical evidence links a heart disorder directly to the Veteran's period of service.  The December 2009 VA examiner concluded against linking the Veteran's coronary artery disease to his period of service, including the isolated incidents of elevated blood pressure.  The VA examiner stated that without actual documentation that showed the Veteran was treated for hypertension or any heart problems in service, he could not say that the elevated blood pressure readings shown in service were an early manifestation of his current hypertension or coronary artery disease.  Moreover, the VA examiner indicated that the in-service elevated blood pressure readings were associated with other medical problems that will cause a transient elevation in blood pressure.  The examiner linked the Veteran's coronary artery disease to other risk factors, including his hypertension, lifestyle choices, and high cholesterol.

The only evidence of a link between the Veteran's service and his heart condition is the Veteran's lay statements.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  However, the Veteran is not medically qualified to translate these symptoms into a diagnosis of a heart condition or to establish a link between the heart condition that manifested in 2007, and his active service 14 years earlier.  That is a matter best ascribed to an individual with medical training and qualifications.  See Jandreau v. Nicholson, 492 F.3d 1372, 1373 n. 4 (Fed. Cir. 2007).

As the medical evidence does not show that the Veteran's heart disorder was manifested during service or in the first year thereafter, service connection can only be granted if there is some medical evidence linking the current disorders to his period of service.  Here, there is no such medical evidence.  The evidence of record is not in relative equipoise.  The preponderance of the evidence is against the claims for entitlement to service connection for hypertension and heart disorder, and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease with status post-myocardial infarction (heart disorder) is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


